1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hans-Peter FISCHER, Plaintiff-Appellant,v.Dudley MIDDLETON, Defendant & Third PartyPlaintiff-Appellee,andEdward LAND, Third Party Defendant-Appellee.
No. 93-1488.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-1737-A)
Hans-Peter Fischer, Appellant Pro Se.
James Gordon Kincheloe, Jr., Fairfax, Virginia;  David Thomas Ralston, Jr., Roderick Benedict Williams, Leonard, Ralston, Stanton & Danks, Washington, D.C.;  David Rosenblum, Rosenblum & Rosenblum, Alexandria, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Hans-Peter Fischer appeals the district court's order vacating a default judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for sanctions is denied.

DISMISSED